IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                              Fifth Circuit
                                                                            F I L E D
                                     No. 06-40662                         September 17, 2007
                                   Summary Calendar
                                                                        Charles R. Fulbruge III
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

FRANCISCO SANTOYO-GARCIA,

                                                  Defendant-Appellant.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 2:05-CR-758-1




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*


       The Federal Public Defender appointed to represent Francisco Santoyo-
Garcia has moved for leave to withdraw and has filed a brief in accordance with


       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 06-40662

Anders v. California, 386 U.S. 738 (1967). Santoyo-Garcia has not filed a re-
sponse. Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to with-
draw is GRANTED, counsel is excused from further responsibilities herein, and
the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2